Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on July 22, 2022. Claims 1, 10-16 and 18-21 are currently pending. Claim 9 has been canceled, claims 1, 10, 13-15 have been amended by Applicants’ amendment filed on 7/22/2022. No claims were added. 
In response to the restriction requirement November 16, 2021, Applicants’ election of Group II, claims claim(s) 1, 5-9 (claim 9 now canceled), drawn to a cell which comprises a first exogenous nucleic acid molecule encoding a Chimeric Antigen Receptor (CAR) and a second exogenous nucleic acid molecule encoding a transcription factor, wherein the transcription factor is a central memory repressor, was previously acknowledged. Claim 1 links restricted Groups I and II.
The examiner has previously rejoined Groups II and III for search and examination. Group III, e.g, claims 10-12 and 14. The restriction requirement was previously made FINAL. 
Claims 13 and 15, 16 and 18-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.
Therefore, claims 1, 10-12 and 14 are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/GB2017/053834, filed December 20, 2017, which claims priority to British Application No. 1621889.3, filed December 21, 2016. Filing of a certified English copy of the British  Application No. 1621889.3, filed June 18, 2019 is acknowledged. 
Claim 1 has been amended to recite “and a second exogenous nucleic acid molecule encoding a FOXO1 transcription factor”.  Support for coexpression of a CAR and a TF including a FOX01 is found in Example 1 of British  Application No. 1621889.3 filed 12/21/2016, e.g, lines 20-30. 
    PNG
    media_image1.png
    672
    840
    media_image1.png
    Greyscale

Thus, the earliest possible priority for the instant application is December 21, 2016.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ cancelation of claim 9 and amendment of claim 14, the rejection of claims 9 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection.
                                 Claim Rejections - 35 USC § 103	The rejection of claims 1, 9-12 and 14 under 35 U.S.C. 103(a) as being unpatentable over Richer et al. (J Immunol 2016; 197:1009-1015, of record IDS filed on 9/24/2019) in view of Pule et al., (WO 2016/193696 ; of record IDS filed on 9/24/2019; Citations are from the National Stage U.S. Pub. 2019/0023761 .  The National Stage is deemed an English language translation of the PCT) and Gautam et al., (WO 2017/035251;  of record IDS filed on 9/24/2019; Citations are from the National Stage U.S. Patent 11,098,283.  The National Stage is deemed an English language translation of the PCT) has been withdrawn.

As applicants’ allege at page 4 of Applicants’ remarks filed on 7/22/2022, “none of the three documents cited in support of the rejection, alone or in combination, discloses or suggests the claimed methods, nucleic acid constructs, vectors, kits or a cell expressing a FOXO1 transcription factor along with a CAR”.
Applicants’ arguments are moot in view of the withdrawn rejection.
New Ground of objection/rejection
Claim objection
Claims 1 and 10are objected to because of the following informalities: abbreviations such as FOXO1 should be spelled out at the first encounter in the claims. Appropriate correction is required.
35 U.S.C. 112, (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 11 depends from claim 10. Claim 10 newly requires that the transcription factor is a FOXO1 transcription factor. Claim 11 broadens the scope of the claimed FOXO1 transcription factor, permitting that it may be “a nucleic acid sequence encoding the transcription factor.”
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 10-12 and 14 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Stephan et al. (US Pub. 2017/0296676, earliest filing priority April 14, 2016) in view of Pule et al., (WO 2016/193696 ; of record IDS filed on 9/24/2019; Citations are from the National Stage U.S. Pub. 2019/0023761 .  The National Stage is deemed an English language translation of the PCT) and Gautam et al., (WO 2017/035251;  of record IDS filed on 9/24/2019; Citations are from the National Stage U.S. Patent 11,098,283.  The National Stage is deemed an English language translation of the PCT). This is a new rejection necessitated by Applicant’s amendments to the claims. 
Regarding claim 1, Stephan et al., discloses in preferred embodiments “altering differentiation of T cells through expression of transcription factors and signaling molecules such as FOXO1, LKB1, TCF7, EOMES, and/or ID2 in order produce specified cellular phenotypes such as TEM, TCM, or TREG cells as required for therapeutic efficiency” (paragraph [0119]; Figure 1C). 

    PNG
    media_image2.png
    302
    876
    media_image2.png
    Greyscale

Moreover, Stephan et al., teaches that FOXO1 also plays a role in facilitating effector-to-memory transition and functional maturation of memory CD4 and CD8 T cells and exemplary nucleic acid sequences encoding mammalian FOXO1s (paragraph [0119] of the published application).
Stephan does not teach a first exogenous nucleic acid encoding a CAR and a second exogenous nucleic acid  encoding a FOXO1 transcription factor.
However, before the effective filing date of the claimed invention, it was routine and well known in the art to engineer T cells for immunotherapy to express a nucleic acid encoding a CAR and a nucleic acid sequence encoding a transcription factor, as evidenced by the prior art of Pule et al., and Gautam et al.,. 
Pule et al., discloses a system for modulating and/or manipulating signal transduction pathways in immune cells, such as T cells and natural killer (NK) cells comprising transfecting a T cell with a nucleic acid sequence encoding a chimeric antigen receptor (CAR) and a nucleic acid sequence encoding a signal transduction modifying protein (paragraphs [0012]-[0024]). 
Likewise, Gautam et al., discloses T cell for adoptive cell therapy comprising a nucleic acid encoding a chimeric antigen receptor and a nucleic acid sequence able to express a transcription factor at a level that is higher than the level of the transcription factor expressed by a T cell that has not been modified to express the transcription factor (col. 1; lines 50-55). 
In view of the benefits of expressing a FOXO1 transcription factor to facilitate effector-to-memory transition and functional maturation of memory CD4 and CD8 T cells subsets, as taught by Stephan, it would have been prima facie obvious to introduce a nucleic acid  sequence encoding a FOXO1 transcription factor in the CAR T cells of Pule or Gautam to facilitate the memory phenotype in T cell based immunotherapies. The introduction of a nucleic acid encoding a FOXO1 transcription factor in CAR T cells should be reasonable expected to exhibit an effector-to-memory transition and functional maturation of memory CD4 and CD8 T cells of the engineered T cells. A skilled artisan would have had a reasonable expectation of success as controlling cell based immunotherapies with nucleic acid sequences encoding a CAR and a transcription factor was known in the art before the effective filing date of the claimed invention as evidenced by both Pule and Gautam.  
Regarding claims 10-12 and 14, the combine teachings of Stephan, Pule and Gautan make obvious the cell of claim 1. Additionally, Pule et al., discloses T cells comprising “membrane-tethered transcription factor having a protease cleavage site. Cleavage at the protease cleavage site may release the transcription factor leading to increased expression of a target gene” (paragraph [0039]). 
The practitioner in the art would readily understand that a nucleic acid encoding a CAR-coexpr-TF would easily allow transcription of CAR and TF as a single RNA from a single promoter wherein the transcribed proteins can be cleaved to produce both CAR and TF proteins in a T cell. The manipulation of previously identified DNA fragments and CAR T cells transformation systems is within the ordinary level of skill in the art of molecular biology. Thus the generation of a single bicistronic vector system comprising a cleavable peptide disposed between CAR and TF is routine and well known in the art. 

*The examiner has previously noted that the polypeptide of SEQ ID NO:3 is free of prior art.
Conclusion
Claims 1, 10-12 and 14 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633